UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6007



ELTON HOLMES,

                                              Plaintiff - Appellant,

          versus

C. SCOTT, Head Counselor; L. PERKINS, Coun-
selor; P. MELVIN, Counselor; E. L. PEADSON,
Warden,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-96-193-3)

Submitted:   April 17, 1997                 Decided:   April 30, 1997

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Elton Holmes, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Appellant appeals the magistrate judge's order* denying relief
on his 42 U.S.C. § 1983 (1994) civil complaint and motion for

reconsideration under FED. R. CIV. P. 59(e). We have reviewed the
record and the magistrate judge's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the magistrate

judge. Holmes v. Scott, No. CA-96-193-3 (E.D. Va. Nov. 6 & 22,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                             AFFIRMED




    *
      Both parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (1994).

                                   2